FILED
                            NOT FOR PUBLICATION                               APR 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50155

              Plaintiff - Appellee,               D.C. No. 3:08-cr-01011-JM-1

  v.
                                                  MEMORANDUM *
ANAEL VASQUEZ-DIAZ,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Southern District of California
                  Jeffrey T. Miller, Senior District Judge, Presiding

                             Submitted April 20, 2011 **

Before: RYMER, THOMAS and PAEZ, Circuit Judges.


       Anael Vasquez-Diaz appeals the sentence imposed following his guilty plea

to attempted entry after deportation in violation of 8 U.S.C. § 1326. Vasquez-Diaz

contends that the district court erred in determining that his prior conviction for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
making criminal threats in violation of Calif. Penal Code § 422 was a crime of

violence warranting a 16-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A). As

Vasquez-Diaz concedes, this contention is foreclosed by United States v.

Villavicencio-Burruel, 608 F.3d 556 (9th Cir. 2010), which held that a § 422

violation is categorically a crime of violence.

      AFFIRMED.